DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 and 17-22 are pending.
	Claims 16-17 are canceled by Appellant.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments (RCE)  filed 5/10/22 have been fully considered but they are not persuasive. 
	Examiner note there is no argument/traversal included in the RCE.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-14 and 17-22 is/are rejected under 35 U.S.C. 102a as being anticipated by Lam [US 2016/0342977].
As per claim 1:	Lam teach a verification information attaching device comprising: 
one or more memories storing instructions; and [Lam: para 0025, 0090]
one or more processor configured to execute the instructions to implement; [Lam: para 0020, 0095]
a nonce setting unit that performs a setting process in which: in order for a process value obtained when a one-way function is applied to a first data block [Lam: para 0104; creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block. Thus, the “first data block” can be given the broadest reasonable interpretation (BRI) as a previous block of the previous hash per se. See para 0057, 0107; “one-way function” can be given the BRI as hashing or a hash related algorithm. More examples of first data block and one-way: 0105] having a predetermined data structure that has a nonce area in which is set a nonce that is verification information [Lam: para 0077, 0107; data include hash and random value can be for verification. The claimed “nonce” can be given the BRI as a random number/value or seed or timestamp – 0065, 0068.  The limitation of “a nonce is set to a predetermined nonce area of the first data block”, broadly suggest a data block include a nonce or a nonce is held in or part of a data block, since the claim only recite a first data block and no other data block(s) per se. A “predetermined nonce area” is relative as to which part of the data block was assigned or predetermined, and no particular area of a block per se. Thus, “a nonce is set to a predetermined nonce area of the first data block” can be given the broadest reasonable interpretation (BRI) as a nonce in a data block. See also para 0081, 0144], to satisfy a predetermined rule, a nonce is set to a predetermined nonce area of the first data block; and [Lam: para 0023; The system may also comprise at least one of the first and second keys may be a private key. At least one rule may be associated with one of the first and the second addresses. Para 0177; generally denotes the nonce or nonce value of the block where the nonce of the block is a random number value used as part of the mining process] 
a value is set to the nonce area and the process value is actually computed, whereby the nonce is set, wherein the nonce setting unit performs a predetermined data process [Lam: para 0068, 0081], in which a secret key of the verification information attaching device is used [Lam: 0097, 0146], on a predetermined data area of the first data block [Lam: 0117-0128; discusses the nonce (or timestamp) and hash of the block, where the block has predetermined areas (parsed or bytes) that associated to various data] that includes the nonce area each time a value is set to the nonce area in the setting process [Lam: para 0098-0104, 0141-0144] or each time a nonce that satisfies the rule is set to the nonce area by the setting process. [Lam: para 0023, 0146, 0151- Examiner note for the term “or”, where this is a non-definitive term that leaves it open ended for a broader interpretation of one of the two limitations are required and not explicitly required to teach the entire or the two limitations]
Claim 2: Lam: para 0107; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit performs the data process in a process area isolated from another process area.
Claim 3: Lam: para 0116; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit performs the data process in a tamper resistant area in which the secret key is not taken out externally.
Claim 4: Lam: para 0133, 0165; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit outputs a data block of a predetermined data structure that includes process data that is data obtained as a result of the data process, as a result of performing the setting process.
Claim 5: Lam: para 0149; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit performs signature or encryption, in which the secret key of the verification information attaching device is used, on the predetermined data area of the first data block that includes the nonce area each time a value is set to the nonce area in the setting process, the nonce setting unit determines whether or not the process value satisfies the rule, the process value obtained from the first data block to which the signature is attached in the setting process, or new first data block that includes encrypted data obtained by the encryption instead of data as a target of the encryption, and the nonce setting unit outputs a data block in which the process value is obtained in a case where the process value satisfies the rule. [Lam: para 0146, 0177]
Claim 6: Lam: para 0161; discussing the verification information attaching device according to claim 5, wherein the first data block includes a first data area in which arbitrary data is stored, and a header area in which information is set based on a data block added as a block one or more blocks before the first data block in a predetermined blockchain formed by connecting a plurality of data blocks, and the nonce setting unit performs encryption, in which the secret key of the verification information attaching device is used, on a predetermined data area of the first data block that includes the nonce area and the header area each time a value is set to the nonce area in the setting process. [Lam: para 0123, 0146]
Claim 7: Lam: para 0146; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit performs the setting process once or a predetermined number of times, and for a second and subsequent times, performs the setting process while taking over data obtained so far to the first data block and changing or adding a nonce area of a setting destination, the nonce setting unit performs signature or encryption, in which the secret key of the verification information attaching device is used [Lam: para 0077, 0107], on a predetermined data area of the first data block that at least includes a nonce area in which the nonce is set each time the nonce that satisfies the rule is set to one of the nonce areas by the setting process, and the nonce setting unit outputs the first data block after attaching of a last signature [Lam: para 0149], or a data block that at least includes encrypted data obtained by last encryption.
Claim 8: Lam: para 0107-0128; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit repeatedly performs the setting process once or a predetermined number of times while designating one nonce area as a setting destination on the first data block that includes one or a predetermined number of nonce areas, the nonce setting unit performs signature, in which the secret key of the verification information attaching device is used, on a signature target area that is a predetermined data area of the first data block that includes the nonce area in which the nonce is set each time the nonce that satisfies the rule is set to the designated nonce area by the setting process, the nonce setting unit determines whether or not the process value satisfies the rule [Lam: para 0146, 0177], the process value obtained from data of a rule target area that is a predetermined data area of the first data block that at least includes the nonce area and an area to which a signature attached immediately before is set, while setting a value in the designated nonce area in each setting process, and the nonce setting unit outputs the first data block to which the predetermined number of signatures are attached as a result of performing the setting process for the predetermined number of times. [Lam: para 0097, 0149]
Claim 9: Lam: para 0160; discussing the verification information attaching device according to claim 8, wherein an average required time for setting process of one time, or the rule is determined on a basis of a propagation delay time with the external node.
Claim 10: Lam: para 0161; discussing the verification information attaching device according to claim 1, wherein the nonce setting unit repeatedly performs the setting process once or a predetermined number of times on the first data block that includes a first data area in which arbitrary data is stored while sequentially adding a nonce area to be set as a nonce setting destination, the nonce setting unit performs encryption [Lam: para 0077, 0107], in which the secret key of the verification information attaching device is used, on an encryption target area that is a predetermined data area of the first data block that includes the nonce area each time a nonce that satisfies the rule is set to the nonce area as the setting destination by the setting process, the nonce setting unit sets a nonce in the nonce area such that the process value satisfies the rule, the process value obtained from the first data block that includes the nonce area set as the setting destination and the first data area, in first setting process, the nonce setting unit sets a nonce in the nonce area such that the process value obtained from the first data block satisfies the rule [Lam: para 0146, 0177], for a new first data block that at least includes the nonce area set as the setting destination and an encrypted data area in which encrypted data obtained by immediately preceding encryption, in second and subsequent setting process, and the nonce setting unit outputs a data block that at least includes encrypted data obtained by last encryption as a result of performing the setting process for the predetermined number of times. [Lam: para 0094, 0105]
As per claim 11:	Lam teach a verification device that verifies a second data block that is a data block of a predetermined data structure that includes process data that is data obtained as a result of predetermined data process, the process data output from a verification information attaching device that includes a nonce setting unit that performs a setting process in which: 
in order for a process value obtained when a one-way function is applied to a first data block [Lam: para 0104; creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block. Thus, the “first data block” can be given the broadest reasonable interpretation (BRI) as a previous block of the previous hash per se. See para 0057, 0107; “one-way function” can be given the BRI as hashing or a hash related algorithm. More examples of first data block and one-way: 0105] having a predetermined data structure that has a nonce area in which is set a nonce that is verification information [Lam: para 0077, 0107; data include hash and random value can be for verification. The claimed “nonce” can be given the BRI as a random number/value or seed or timestamp – 0065, 0068.  The limitation of “a nonce is set to a predetermined nonce area of the first data block”, broadly suggest a data block include a nonce or a nonce is held in or part of a data block, since the claim only recite a first data block and no other data block(s) per se. A “predetermined nonce area” is relative as to which part of the data block was assigned or predetermined, and no particular area of a block per se. Thus, “a nonce is set to a predetermined nonce area of the first data block” can be given the broadest reasonable interpretation (BRI) as a nonce in a data block. See also para 0081, 0144], to satisfy a predetermined rule, a nonce is set to a predetermined nonce area of the first data block; and [Lam: para 0023; The system may also comprise at least one of the first and second keys may be a private key. At least one rule may be associated with one of the first and the second addresses. Para 0177; generally denotes the nonce or nonce value of the block where the nonce of the block is a random number value used as part of the mining process] 
a value is set to the nonce area and the process value is actually computed, whereby the nonce is set [Lam: para 0068, 0081], wherein the nonce setting unit performs a predetermined data process, in which a secret key of the verification information attaching device is used [Lam: 0097, 0146], on a predetermined data area of the first data block that includes the nonce area each time a value is set to the nonce area in the setting process [Lam: para 0117-0128; discusses the nonce (or timestamp) and hash of the block, where the block has predetermined areas (parsed or bytes) that associated to various data] or each time a nonce that satisfies the rule is set to the nonce area by the setting process, [Lam: para 0023, 0146, 0151- Examiner note for the term “or”, where this is a non-definitive term that leaves it open ended for a broader interpretation of one of the two limitations are required and not explicitly required to teach the entire or the two limitations]
the verification device comprising:
one or more memories storing instructions; and [Lam: para 0025, 0090]
one or more processor configured to execute the instructions to implement; [Lam: para 0020, 0095]
a verification unit that performs first verification process of verifying the process data included in the second data block by using a public key of the verification information attaching device that is a generation source of the second data block, and second verification process of verifying the second data block [Lam: para 0098-0104, 0141-0144] or data based on the second data block on a basis of the rule. [Lam: para 0023, 0146, 0151- Examiner note for the term “or”, where this is a non-definitive term that leaves it open ended for a broader interpretation of one of the two limitations are required and not explicitly required to teach the entire or the two limitations] 
Claim 12: Lam: para 0107-0110; discussing the verification device according to claim 11, wherein the verification device verifies the second data block that is the data block output from the verification information attaching device that includes the nonce setting unit that performs signature or encryption, in which the secret key of the verification information attaching device is used, on the predetermined data area of the first data block that includes the nonce area each time a value is set to the nonce area in the setting process, determines whether or not the process value satisfies the rule, the process value obtained from the first data block to which the signature is attached in the setting process, or new first data block that includes encrypted data obtained by the encryption instead of data as a target of the encryption, and outputs a data block in which the process value is obtained in a case where the process value satisfies the rule, and the verification unit verifies the signature and target data that is data as an attaching target of the signature included in the second data block, or the encrypted data, by using the public key, in the first verification process, and verifies whether or not the process value obtained from the second data block satisfies the rule, for the second data block that is the first data block to which the signature is attached [Lam: 0146-0149, 0177], or new second data block that includes original data obtained by decrypting the encrypted data instead of the encrypted data, in the second verification process.
Claim 13: Lam: para 0107-0128; discussing the verification device according to claim 11, wherein the verification device verifies the second data block that is the data block output from the verification information attaching device that includes the nonce setting unit that repeatedly performs the setting process once or a predetermined number of times while designating one nonce area as a setting destination on the first data block that includes one or a predetermined number of nonce areas, performs signature, in which the secret key of the verification information attaching device is used, on a signature target area that is a predetermined data area of the first data block that includes the nonce area in which the nonce is set each time the nonce that satisfies the rule is set to the designated nonce area by the setting process, determines whether or not the process value satisfies the rule, the process value obtained from data of a rule target area that is a predetermined data area of the first data block that at least includes the nonce area and an area to which a signature attached immediately before is set [Lam: para 0146, 0177], while setting a value in the designated nonce area in each setting process, and outputs the first data block to which the predetermined number of signatures are attached as a result of performing the setting process for the predetermined number of times, the verification unit repeatedly performs the first verification process and the second verification process in this order the predetermined number of times while designating one of the signatures included in the second data block in reverse order of attached order, and the verification unit verifies the designated signature included in the second data block, and target data that is data of the signature target area as an attaching target of the signature, by using the public key, in the first verification process of each time, and verifies whether or not the process value satisfies the rule, the process value obtained from data of the rule target area that includes the area in which the signature verified in the immediately preceding first verification process is set, in the second verification process of each time. [Lam: 0097, 0149]
Claim 14: Lam: para 0107-0128; discussing the verification device according to claim 11, wherein the verification device verifies the second data block that is the data block output from the verification information attaching device that includes the nonce setting unit that repeatedly performs the setting process once or a predetermined number of times on the first data block that includes a first data area in which arbitrary data is stored while sequentially adding a nonce area to be set as a nonce setting destination, performs encryption, in which the secret key of the verification information attaching device is used, on an encryption target area that is a predetermined data area of the first data block that includes the nonce area each time a nonce that satisfies the rule is set to the nonce area as the setting destination by the setting process, sets a nonce in the nonce area such that the process value satisfies the rule [Lam: para 0146, 0177], the process value obtained from the first data block that includes the nonce area set as the setting destination and the first data area, in first setting process, sets a nonce in the nonce area such that the process value obtained from the first data block satisfies the rule, for a new first data block that at least includes the nonce area set as the setting destination and an encrypted data area in which encrypted data obtained by immediately preceding encryption, in second and subsequent setting process, and outputs a data block that at least includes encrypted data obtained by last encryption as a result of performing the setting process for the predetermined number of times, the verification unit repeatedly performs the first verification process and the second verification process in this order the predetermined number of times, the verification unit decrypts encrypted data included in the second data block or new second data block obtained by the previous first verification process, by using the public key, and verifies a decryption result, and obtains new second data block that at least includes original data obtained by the decryption, in the first verification process of each time, and the verification unit verifies whether or not the process value obtained from the new second data block obtained by the immediately preceding first verification process satisfies the rule, in the second verification process of each time. [Lam: para 0094, 0105]
As per claim 15:	Lam teach an information management system comprising a verification information attaching device and a verification device, wherein the verification information attaching device includes one or more first memories storing instructions; and one or more first processor [Lam: 0] configured to execute the instructions to implement a nonce setting unit that performs a setting process in which: in order for a process value obtained when a one-way function is applied to a first data block [Lam: para 0104; creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block. Thus, the “first data block” can be given the broadest reasonable interpretation (BRI) as a previous block of the previous hash per se. See para 0057, 0107; “one-way function” can be given the BRI as hashing or a hash related algorithm. More examples of first data block and one-way: 0105] having a predetermined data structure that has a nonce area in which is set a nonce that is verification information [Lam: para 0023; The system may also comprise at least one of the first and second keys may be a private key. At least one rule may be associated with one of the first and the second addresses. Para 0177; generally denotes the nonce or nonce value of the block where the nonce of the block is a random number value used as part of the mining process], to satisfy a predetermined rule, a nonce is set to a predetermined nonce area of the first data block; and [Lam: para 0077, 0107; data include hash and random value can be for verification. The claimed “nonce” can be given the BRI as a random number/value or seed or timestamp – 0065, 0068.  The limitation of “a nonce is set to a predetermined nonce area of the first data block”, broadly suggest a data block include a nonce or a nonce is held in or part of a data block, since the claim only recite a first data block and no other data block(s) per se. A “predetermined nonce area” is relative as to which part of the data block was assigned or predetermined, and no particular area of a block per se. Thus, “a nonce is set to a predetermined nonce area of the first data block” can be given the broadest reasonable interpretation (BRI) as a nonce in a data block. See also para 0081, 0144]
a value is set to the nonce area and the process value is actually computed, whereby the nonce is set, [Lam: para 0068, 0081] 
the nonce setting unit performs a predetermined data process, in which a secret key of the verification information attaching device is used [Lam: 0097, 0146], on a predetermined data area of the first data block that includes the nonce area each time a value is set to the nonce area in the setting process [Lam: 0117-0128; discusses the nonce (or timestamp) and hash of the block, where the block has predetermined areas (parsed or bytes) that associated to various data] or each time a nonce that satisfies the rule is set to the nonce area by the setting process, and [Lam: para 0023, 0146, 0151- Examiner note for the term “or”, where this is a non-definitive term that leaves it open ended for a broader interpretation of one of the two limitations are required and not explicitly required to teach the entire or the two limitations]
the verification device includes one or more second memories [Lam: para 0025, 0090] storing instructions; and one or more second processor  [Lam: para 0020, 0095] configured to execute the instructions to implement a verification unit that performs, on a second data block that is a data block of a predetermined data structure that includes process data that is data obtained as a result of the predetermined data process output from the verification information attaching device [Lam: para 0127, 0165], first verification process of verifying the process data included in the second data block by using a public key of the verification information attaching device that is a generation source of the second data block, and second verification process of verifying the second data block [Lam: para 0098-0104, 0141-0144] or data based on the second data block on a basis of the rule. [Lam: para 0023, 0146, 0151- Examiner note for the term “or”, where this is a non-definitive term that leaves it open ended for a broader interpretation of one of the two limitations are required and not explicitly required to teach the entire or the two limitations] 
Claim 16: Canceled
Claim 17: Canceled
Claim 18: Lam: para 0116; discussing the verification information attaching device according to claim 2, wherein the nonce setting unit performs the data process in a tamper resistant area in which the secret key is not taken out externally.
Claim 19: Lam: para 0144; discussing the verification information attaching device according to claim 2, wherein the nonce setting unit outputs a data block of a predetermined data structure that includes process data that is data obtained as a result of the data process, as a result of performing the setting process.
Claim 20: Lam: para 0133, 0165; discussing the verification information attaching device according to claim 3, wherein the nonce setting unit outputs a data block of a predetermined data structure that includes process data that is data obtained as a result of the data process, as a result of performing the setting process.
Claim 21: Lam: para 0094, 0105; discussing the verification information attaching device according to claim 18, wherein the nonce setting unit outputs a data block of a predetermined data structure that includes process data that is data obtained as a result of the data process, as a result of performing the setting process.
Claim 22: Lam: para 0107-0128; discussing the verification information attaching device according to claim 2, wherein the nonce setting unit performs signature or encryption, in which the secret key of the verification information attaching device is used, on the predetermined data area of the first data block that includes the nonce area each time a value is set to the nonce area in the setting process, the nonce setting unit determines whether or not the process value satisfies the rule, the process value obtained from the first data block to which the signature is attached in the setting process, or new first data block that includes encrypted data obtained by the encryption instead of data as a target of the encryption, and the nonce setting unit outputs a data block in which the process value is obtained in a case where the process value satisfies the rule. [Lam: para 0146, 0177]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435